DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a heat dissipation assembly, disposed adjacent to the tank and being communicated with the tank through only one opening” in claim 1 is used by the claim to mean “ the tank having only one inlet” while the accepted meaning is “to share or exchange of” The term is indefinite because the specification does not clearly redefine the term. Further, as shown in Fig. 1, there is only one inlet providing heat dissipation fluid and an open top which can also provide an exchange of, as in an outlet. 
Claims 2-4 and 6-8 are rejected as a result of their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki et al. [US 2021/0178698 A1] in view of Medalsy [US 2020/0055251 A1].

Regarding claim 1, Sakamaki et al. discloses a three-dimensional printing apparatus (Fig. 1, see also paragraph [0036]), comprising: 
a tank (12), accommodating a photocurable material (as shown in Fig. 1); 
a transparent plate (14), disposed adjacent to the tank (as shown in Fig. 1, see also paragraph [0038]); 
a printing platform (20), disposed on one side of the transparent plate (as shown in Fig. 1); 
a projector (22), disposed on the other side of the transparent plate (as shown in Fig. 1).

Sakamaki et al. does not teach a heat dissipation assembly, disposed adjacent to the tank and being communicated with the tank through only one opening.
However, Medalsy discloses a systems for forming objects through photo-curing of a liquid resin in a tank wherein a heat dissipation assembly is provided to maintain a stable temperature so at to not affect the quality of the curing layers of the object being fashioned (as shown in Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a heat dissipation assembly, as taught by Medalsy in the system of Sakamaki et al. because such a modification maintains a stable temperature so at to not affect the quality of the curing layers of the object being fashioned (paragraph [0004] of Medalsy).

Regarding claim 2, Sakamaki et al. in view of Medalsy discloses wherein the heat dissipation assembly is adapted for providing a cooling fluid (Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047] of Medalsy), the projector is adapted for providing a curing light beam to irradiate the photocurable material, so that the photocurable material is cured to be a printed object on a working surface of the printing platform, and the cooling fluid decreases a temperature of the printed object (as shown in Fig. 1 of Sakamaki et al.).

Regarding claim 3, Medalsy discloses wherein the heat dissipation assembly comprises a wind pipe (Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047]).

Regarding claim 4, Medalsy discloses wherein the cooling fluid comprises cold air (Figs. 3C and 4, see also paragraphs [0004], [0007], [0037]-[0039] and [0047]).

Regarding claim 6, Sakamaki et al. discloses wherein forms of the photocurable material comprise a liquid state, a colloidal state, or powder (paragraph [0007]).

Regarding claim 7, Sakamaki et al. discloses wherein the projector comprises a digital light processing (DLP) projection assembly, a liquid-crystal-on-silicon (LCOS) projection assembly, a liquid crystal projection assembly, or a scanning-type laser projection assembly (paragraph [0045-[0047]).

Regarding claim 8, Sakamaki et al. discloses wherein a material of the transparent plate comprises glass or a polymer material (paragraph [0038]).

Response to Arguments

Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach wherein “a heat dissipation assembly, disposed adjacent to the tank and being communicated with the tank through only one opening”, see pages 6-10 of the remarks.
	The Examiner respectfully disagrees. As shown in Figs. 3C and 4 of Medalsy, there is only one inlet that is provided for heat dissipation. Further, since the one cannot ascertain the intended meaning of the term ‘communicated with the tank through only one opening’, wherein there is also an opening at the top of the tank and wherein the accepted meaning of the term ‘communicated’ is “to share or exchange of.”
	As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882